
	
		I
		112th CONGRESS
		1st Session
		H. R. 1635
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Pascrell (for
			 himself, Mr. Boustany,
			 Ms. Berkley,
			 Mr. Garrett,
			 Mrs. Maloney,
			 Mr. King of New York,
			 Mr. Rothman of New Jersey,
			 Mr. Rooney,
			 Ms. Schwartz,
			 Ms. Ros-Lehtinen,
			 Mr. Weiner, and
			 Mr. Sessions) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  special rules for investments lost in a fraudulent Ponzi-type
		  scheme.
	
	
		1.Short titleThis Act may be cited as the
			 Ponzi Scheme Victims’ Tax Relief Act
			 of 2011.
		2.Loss treatment of
			 investment losses in fraudulent ponzi-type scheme
			(a)In
			 generalSection 165 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (m) as
			 subsection (n) and by inserting after subsection (l) the following new
			 subsection:
				
					(m)Special rules
				for qualified fraudulent investment losses in individual retirement
				accounts
						(1)In
				generalIf—
							(A)a taxpayer has
				qualified fraudulent investment loss, and
							(B)the amount of such loss (without taking
				into account any potential recoveries) can reasonably be estimated as of the
				close of the taxable year,
							then the
				taxpayer may elect to treat the amount so estimated as a theft loss described
				in subsection (c)(2) incurred during the taxable year.(2)Special rule for
				individual retirement plansIn the case of any qualified
				fraudulent investment loss in connection with assets held in an individual
				retirement plan, the beneficiary of such plan shall be allowed a deduction with
				respect to such loss in an amount equal to the lesser of—
							(A)the greater
				of—
								(i)the sum of the
				amount of contributions to such individual retirement plan by such beneficiary
				plus the amount of contributions to such individual retirement plan by such
				beneficiary’s employer on behalf of such beneficiary, or
								(ii)60 percent of the
				excess of—
									(I)the value of the
				assets held by such beneficiary in such individual retirement plan, as reported
				immediately before such loss was discovered, over
									(II)the sum of value
				of the assets held by such beneficiary in such individual retirement plan
				immediately after such loss was discovered, or
									(B)$2,000,000.
							(3)Qualified
				fraudulent investment lossFor purposes of this
				subsection—
							(A)In
				generalThe term qualified fraudulent investment
				loss means a loss discovered in 2008 or 2009 resulting from a specified
				fraudulent arrangement in which, as a result of the conduct that caused the
				loss—
								(i)a
				person described in subparagraph (B) was charged under State or Federal law
				with the commission of fraud, embezzlement, or similar crime which, if proven,
				would constitute a theft (within the meaning of subsection (c)(3)), or
								(ii)a
				person described in subparagraph (B) was the subject of a State or Federal
				criminal complaint (not withdrawn or dismissed) alleging the commission of
				fraud, embezzlement, or similar crime which, if proven, would constitute a
				theft (within the meaning of subsection (c)(3)), and either—
									(I)the complaint
				alleged an admission by such person or the execution of an affidavit by such
				person admitting the crime, or
									(II)a receiver or
				trustee was appointed with respect to the arrangement or assets of the
				arrangement were frozen.
									(B)Specified
				fraudulent arrangementThe term specified fraudulent
				arrangement means an arrangement in which a person—
								(i)receives cash or
				property from investors,
								(ii)purports to earn
				income for investors,
								(iii)reports income
				amounts to the investors that are partially or wholly fictitious,
								(iv)makes payments,
				if any, of purposed income or principal to some investors from amounts that
				other investors invested in the fraudulent arrangement, and
								(v)appropriates some
				or all of the investors’ cash or property.
								(4)RegulationsThe
				Secretary shall issue such regulations or other guidance as may be necessary or
				appropriate to carry out this subsection, including to prevent fraud and abuse
				under this
				subsection.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Extension of net
			 operating loss carryback period
			(a)In
			 generalParagraph (1) of
			 section 172(b) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(K)Losses
				attributable to investments in fraudulent schemes
						(i)In
				generalIn the case of the portion of a net operating loss which
				is a qualified fraudulent investment loss (as defined in section 165(m)(3))
				with respect to which the taxpayer has elected the application of this
				subparagraph—
							(I)subparagraph
				(A)(i) shall be applied by substituting the applicable number of taxable
				years for 2 taxable years with respect to the portion of
				the net operating loss for the taxable year which is a qualified fraudulent
				investment loss, and
							(II)subparagraphs (F)
				and (H) shall not apply with respect to any qualified fraudulent investment
				loss.
							(ii)Applicable
				number of taxable yearsFor purposes of clause (i), the
				applicable number of taxable years is any whole number elected by the taxpayer
				which is more than 2 but not more than 10 years.
						(iii)Special rule
				for deceased spousesIf an individual was included on a joint
				return of a taxpayer for a taxable year to which a qualified fraudulent
				investment loss (as so defined) is carried back under this subparagraph and
				such individual has died before the beginning of the taxable year in which such
				qualified fraudulent investment loss arises, then such qualified fraudulent
				investment loss shall be treated as a loss with respect to both the taxpayer
				and such individual with respect to the taxable year to which such loss
				carried.
						(iv)Coordination
				with paragraph (2)For purposes of applying paragraph (2), a
				loss to which an election under section 165(m) applies for any taxable year
				shall be treated in a manner similar to the manner in which a specified
				liability loss is
				treated.
						.
			(b)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this section shall apply to net operating
			 losses arising in taxable years beginning after December 31, 2007.
				(2)Transition
			 ruleIn the case of a net operating loss for a taxable year
			 ending before the date of the enactment of this Act—
					(A)any election made
			 under subsection (b)(1)(H)(iii) or (b)(3) of section 172 of such Code with
			 respect to such loss may (notwithstanding such section) be revoked before the
			 due date (including extension of time) for filing the return for the taxpayer’s
			 last taxable year beginning during 2011, and
					(B)any application
			 under section 6411(a) of such Code with respect to such loss shall be treated
			 as timely filed if filed before such due date.
					4.Hardship
			 withdrawals
			(a)In
			 generalParagraph (2) of section 72(t) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(H)Distributions to
				replace qualified fraudulent investment lossesAny distribution
				which was made during the 10-year period beginning on the date on which a
				qualified fraudulent investment loss (as defined in section 165(m)(3)) was
				discovered to the extent the aggregate of such distributions do not exceed such
				qualified fraudulent investment
				loss.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			5.Catch-up
			 contributions
			(a)In
			 generalSection 219(b)(5) of the Internal Revenue Code of 1986 is
			 amended by redesignating subparagraphs (C) and (D) as subparagraphs (D) and
			 (E), respectively, and by inserting after subparagraph (B) the following new
			 subparagraph:
				
					(C)Catchup
				contributions relating to qualified fraudulent investment losses
						(i)In
				generalIn the case of any applicable individual who elects to
				make a qualified retirement contribution in addition to the amount determined
				under subparagraph (A), the deductible amount for any taxable year shall be
				increased by an amount equal to the lesser of—
							(I)100 percent of the
				amount determined under subparagraph (A) for such taxable year, or
							(II)the excess of the
				qualified fraudulent investment loss described in clause (ii) over the amount
				of contributions allowed as a deduction by reason of this subparagraph for all
				preceding taxable years.
							(ii)Applicable
				individualFor purposes of this subparagraph, the term
				applicable individual means, with respect to any taxable year,
				any individual with a qualified fraudulent investment loss (as defined in
				section 165(m)(3)) in an individual retirement plan in any of the 10
				immediately preceding taxable years if the amount of such loss exceeded 50
				percent of the value of such individual retirement plan on the day immediately
				preceding the discovery of the qualified fraudulent investment
				loss.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			6.Extension of
			 limitation for credits and refunds for gifts and bequests of assets with
			 qualified fraudulent investment losses
			(a)In
			 generalSection 6511 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (i) as subsection (j) and by inserting
			 after subsection (h) the following new subsection:
				
					(i)Special rules
				applicable to estate and gift taxes with respect to assets with qualified
				fraudulent investment losses
						(1)In
				generalIf a claim for a credit or refund relates to an
				overpayment of taxes imposed under subtitle B in connection with a gift or
				bequest of an interest in an investment with respect to which there is a
				qualified fraudulent investment loss (as defined in section 165(m)(3)) and the
				taxpayer did not know, and reasonably should not have known, about the criminal
				behavior in connection with such loss, such credit or refund may be allowed or
				made if claim therefor is filed on or before the date that is 6 years after the
				return to which the credit or overpayment relates was filed.
						(2)Determination of
				value
							(A)Gift
				taxesIn determining the amount of any credit or refund described
				in paragraph (1) relating to a gift, the value of such gift shall be not more
				than the greater of the value of such gift on the last day of the taxable year
				in which the qualified fraudulent investment loss was discovered or the amount
				realized from the disposition of such gift (if any) by the donee.
							(B)Estate
				taxesIn determining the amount of any credit or refund described
				in paragraph (1) relating to a bequest, the value of such bequest shall be not
				more than the greater of the value of such bequest on the last day of the
				calendar year in which the qualified fraudulent investment loss was discovered
				or the amount realized from the disposition of such bequest (if any) by the
				donee.
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to gifts or
			 bequests made after December 31, 2007.
			7.Waiver of
			 limitation for credits and refunds attributable to this ActIf the credit or refund of any overpayment
			 of tax resulting from the application of the amendments made by sections 1
			 through 5 of this Act to a period before the date of enactment of this Act is
			 prevented as of such date by the operation of any law or rule of law (including
			 res judicata), such credit or refund may nevertheless be allowed or made if the
			 claim therefor is filed before the close of the 1-year period beginning on the
			 date of the enactment of this Act.
		
